Title: To Thomas Jefferson from Edmund Randolph, 31 August 1775
From: Randolph, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Headquarters August 31. 1775.
                    
                    No new Occurrence at Cambridge can justify an Intrusion on the well-employ’d Moments of a Delegate. I must, however, urge you, to assign a Reason for the Supineness of Virginia, amidst the Robberies, and other Violations of private Property, said to have been committed by Lord Dunmore. He plunders Custom-Houses, and reviews his Body-Guard at Gosport, unarrested. What is the Conclusion from hence? That Virginia has become eminent in her Forgiveness of former Injuries, and fearful of revenging new. But such an Inference is surely uncharitable, unless, what I cannot believe, she has ceased to be virtuous. His Lordship’s Demands upon me on the Score of Gratitude I can never satisfy, but by acknowledging the Justness of them: yet a Demand from a higher Feeling must be first answered. Therefore I impeach him.
                    Since our Possession of Plowed Hill, distant about ½ Mile from the Enemy, Balls, and Shells are no Rarities. It is an Approach towards them certainly; but, as I am not oracular in military matters, my conjectures that it is not tenable in our present craving  Circumstances, will not dishearten you. For your own Sakes, be expeditious in enabling us to burn the Traitors out of their Hole.
                    Desertions have been lately undertaken with the utmost Audacity. An enterprizing Genius, who was one of 30 Regulars on Board a floating Battery, in the Absence of the commanding Officer opened his Intentions of quitting them to the whole Crew, without Reserve or Sounding them individually. The Rhetoric, which an appetite for fresh Meat, ever suggests, prevailed with three others to join him in his Escape—with the remaining 26 to connive at it.
                    My Brother Aid de Camp has just now set off for Providence, to purchase 8 Tons of Powder lately arrived.
                    Yr. Friend & Servt.,
                    
                        Edm: Randolph
                    
                